       Case 3:17-cv-00101-RDM Document 287 Filed 05/06/19 Page 1 of 4




                 THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                               )
  Consumer Financial Protection Bureau,        )
                                               )
                      Plaintiff,               )       Civil Action No. 3:CV-17-00101
                                               )       (Hon. Robert D. Mariani)
        v.                                     )
                                               )
  Navient Corporation, et al.,                 )
                                               )
                      Defendants.              )


    DEFENDANTS’ OBJECTIONS TO SPECIAL MASTER REPORT #5
      Defendants appreciate the opportunity to review Special Master Report #5,

and to provide comments for consideration before the Report is finalized. As the

Court knows, Defendants do not have access to the documents that were reviewed

in camera, and thus are constrained in their ability to assess the deliberative

process privilege claims at issue in the CFPB’s February 11, 2019 production to

the Special Master. Defendants respectfully request that the Court consider the

following.

      Category 72 of the CFPB’s log contains documents related to the CFPB’s

Education Loan Examination Procedures, including drafts and emails exchanged

with the Department of Education (“ED”). See Doc. 279 at 7. Category 79 of the

CFPB’s privilege log concerns documents relating to the July 20, 2016
       Case 3:17-cv-00101-RDM Document 287 Filed 05/06/19 Page 2 of 4




Memorandum from ED Under Secretary Ted Mitchell to James Runcie, Chief

Operating Office of Federal Student Aid (“FSA”), including exchanges among ED,

the CFPB, and the U.S. Treasury Department. See Doc. 279 at 8. Defendants have

no reason to question the Court’s conclusion that such exchanges were

deliberative. Rather, Defendants request that the Court to consider whether the ED

communications at issue in Categories 72 and 79 require additional consideration

for the same reasons articulated in Defendants’ objections to Special Master Report

#3. Doc. 277 at 3–8. To the extent ED revised or commented on the draft

Examination Procedures or draft Memorandum in a manner consistent with ED’s

expectations under the contract, the documents would be relevant to the

reasonableness of actions Defendants took while under contract with ED to

implement the federal government’s student loan program. Defendants should be

permitted to present such evidence.



Dated: May 6, 2019                    Respectfully submitted,


                                   /s/ Jonathan E. Paikin
                                   Jonathan E. Paikin (DC 466445) (pro hac vice)
                                   Daniel P. Kearney (DC 977148) (pro hac vice)
                                   Karin Dryhurst (DC 1034290) (pro hac vice)
                                   Wilmer Cutler Pickering
                                     Hale and Dorr LLP
                                   1875 Pennsylvania Avenue, NW
                                   Washington, DC 20006
                                   jonathan.paikin@wilmerhale.com


                                           2
Case 3:17-cv-00101-RDM Document 287 Filed 05/06/19 Page 3 of 4




                         daniel.kearney@wilmerhale.com
                         karin.dryhurst@wilmerhale.com
                         Tel: 202-663-6000
                         Fax: 202-663-6363

                         Daniel T. Brier (PA 52348)
                         Myers Brier & Kelly, LLP
                         425 Spruce Street, Suite 200
                         Scranton, PA 18503
                         dbrier@mbklaw.com
                         Tel: 570-342-6100
                         Fax: 570-342-6147

                         Counsel for Navient Corporation, Navient
                         Solutions, LLC, and Pioneer Credit Recovery,
                         Inc.




                              3
       Case 3:17-cv-00101-RDM Document 287 Filed 05/06/19 Page 4 of 4




                         CERTIFICATE OF SERVICE


      I hereby certify that on May 6, 2019, I filed the foregoing document with the

Clerk of Court using the CM/ECF system, which will send notification of such

filing to all counsel of record who are deemed to have consented to electronic

service.

                                      /s/ Karin Dryhurst
                                      Karin Dryhurst (DC 1034290) (pro hac vice)
                                      Wilmer Cutler Pickering
                                        Hale and Dorr LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      karin.dryhurst@wilmerhale.com
                                      Tel: 202-663-6000
                                      Fax: 202-663-6363
